 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 1 of 6 PageID #:265484




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                  Case No. 1:16-cv-08637

                                             Hon. Thomas A. Durkin
 This Document Relates To:
                                             Magistrate Judge Jeffrey T. Gilbert
 Direct Purchaser Plaintiff Actions




  ORDER ENTERING FINAL JUDGMENT AND GRANTING FINAL APPROVAL TO
  THE DIRECT PURCHASER PLAINTIFFS’ SETTLEMENTS WITH DEFENDANTS
        PECO FOODS, INC., GEORGE’S, INC., GEORGE’S FARMS, INC.




943139.2
 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 2 of 6 PageID #:265485




           The Court has considered the Direct Purchaser Plaintiffs’ (“DPPs”) motion for final

approval of their class action settlements with Defendants Peco Foods, Inc., George’s, Inc., and

George’s Farms, Inc. (“Settling Defendants”), and has conducted a fairness hearing in connection

with that motion. The Court also has reviewed the Settlement Agreements between the DPPs and

Peco Foods, Inc. (“Peco”) and the DPPs and George’s, Inc., George’s Farms, Inc. (“George’s”)

(collectively the “Settlements” or “Settlement Agreements”), the pleadings and other papers on

file in this action, and the statements of counsel and the parties. The Court now hereby finds that

the motion should be GRANTED as to the Settlements with the Settling Defendants.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           1.    The Court has jurisdiction over the subject matter of this litigation, including the

actions within this litigation, and over the parties to the Settlement Agreements, including all

members of the Settlement Class (also referred to herein as the “Class”) and the Settling

Defendants.

           2.    For purposes of this Order, except as otherwise set forth herein, the Court adopts

and incorporates the definitions contained in the Settlement Agreements.

           3.    Pursuant to Fed. R. Civ. P. 23(g), Co-Lead Counsel previously appointed by the

Court is appointed as Co-Lead counsel for the Class as they have and will fairly and competently

represent the interests of the Class.

           4.    Pursuant to Federal Rule of Civil Procedure 23, the Court determines that the

following Settlement Class be certified for settlement purposes only:

                 All persons who purchased Broilers directly from any of the
                 Defendants or any co-conspirator identified in this action, or their
                 respective subsidiaries or affiliates for use or delivery in the United
                 States from at least as early as January 1, 2008 until December 20,
                 2019. Specifically excluded from this Class are the Defendants, the
                 officers, directors or employees of any Defendant; any entity in



943139.2                                           1
 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 3 of 6 PageID #:265486




                which any Defendant has a controlling interest; and any affiliate,
                legal representative, heir or assign of any Defendant. Also
                excluded from this Class are any federal, state or local
                governmental entities, any judicial officer presiding over this
                action and the members of his/her immediate family and judicial
                staff, any juror assigned to this action, and any co-conspirator
                identified in this action.

           5.   The Court further finds that the prerequisites to a class action under Rule 23 are

satisfied solely for settlement purposes in that: (a) there are hundreds of geographically dispersed

class members, making joinder of all members impracticable; (b) there are questions of law and

fact common to the class that predominate over individual issues; (c) the claims or defenses of

the plaintiffs are typical of the claims or defenses of the Settlement Class; (d) the plaintiffs will

fairly and adequately protect the interests of the Settlement Class, and have retained counsel

experienced in antitrust class action litigation who have, and will continue to, adequately

represent the Settlement Class; (e) common issues of law and fact predominate; and (f) a class

action is superior to individual actions.

           6.   The Court hereby finally approves the Settlement Agreements and finds that said

Settlements are, in all respects, fair, reasonable and adequate to the Settlement Class pursuant to

Rule 23 of the Federal Rules of Civil Procedure.

           7.   This Court hereby dismisses with prejudice all Claims in the DPP action against

the Settling Defendants, with each party to bear its own costs and fees, including attorneys’ fees,

except as provided in the Settlement Agreements.

           8.   The Releases in the Settlement Agreements are incorporated herein, and the

Releasing Parties are hereby and forever barred from commencing or continuing against the

Released Parties any of the Released Claims as defined in the Settlement Agreements.




943139.2                                           2
 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 4 of 6 PageID #:265487




           9.    The Released Parties are hereby and forever released from all Released Claims as

defined in the Settlement Agreements.

           10.   The notice given to the Settlement Class, including individual notice to all

members of the Settlement Class who could be identified through reasonable efforts, was the

most effective and practicable under the circumstances. This notice provided due and sufficient

notice of the proceedings and of the matters set forth therein, including the proposed settlement,

to all persons entitled to such notice, and this notice fully satisfied the requirements of Rules

23(c)(2) and 23(e)(1) of the Federal Rules of Civil Procedure and the requirements of due

process.

           11.   No objections to the Settlements were filed.

           12.   As set forth in the notice to the Settlement Class, at this time Co-Lead Counsel are

not seeking their fees or to distribute proceeds from the Settlement to qualified claimants; when

Co-Lead Counsel determine to do so, they will notify the Class and seek the Court’s approval.

           13.   Any member of the Settlement Class who failed to timely and validly request to

be excluded from the Settlement Class shall be subject to and bound by the provisions of the

Settlement Agreements, the Released Claims contained therein, and this Order with respect to all

Released Claims, regardless of whether such members of the Class seek or obtain any

distribution from any Settlement Fund. Persons/Entities who validly requested to be excluded

from the Settlement Class are listed in Exhibits A1 and A2 attached hereto. Such

persons/entities are not entitled to any recovery from the Settlement Fund. Furthermore, nothing

in this Judgment shall be construed as a determination by this Court that any person or entity

satisfies the criteria for membership in the Settlement Class merely because they filed a Request

for Exclusion.




943139.2                                          3
 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 5 of 6 PageID #:265488




           14.   A list of opt-outs with partial assignments from the Settlements (“Partial

Assignees”) is set forth in the attached Exhibit B. For each such partial assignment for which

exclusion from the Class has been requested by the alleged Partial Assignee, Settlement Class

Counsel, the Settling Defendants, and the Partial Assignee have reached agreement as to the

amount of the Settlement Class Member’s purchases for the time period January 1, 2008 through

December 31, 2017 that are covered by the partial assignment for the purpose of the Settlements.

These agreements have been assembled by the Settlement Administrator and provided to the

parties. Claims based on purchases assigned by the Settlement Class Member to the Partial

Assignee, to the extent consistent with the above-referenced agreements, are excluded from the

Settlement Class. Except for the claims of the Partial Assignees, all claims belonging to the

Settlement Class Members (whether assigned or not) are part of the Class and released through

the provisions of the Settlement Agreement and this Order.

           15.   The Settlement Agreements call for a reduction of 2% for each percentage point

exceeding 50%. (See Peco Settlement and George’s Settlement, at § II.E.10.b.) The opt out

percentage for the Peco and George’s Settlements is 51.8% of all Defendants’ United States total

annual sales for 2008-2017, including opt out requests on behalf of direct purchasers with partial

assignments. Using the methodology set forth above, the total reduction amount is 3.6%

resulting in net settlement amounts of $4,964,600 from Peco and $4,097,000 from George’s.

           16.   The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

Procedure, that judgment should be entered and further finds that there is no just reason for delay

in the entry of final judgment as to the parties to the Settlement Agreements. Accordingly, the

Clerk is hereby directed to enter this Final Judgment forthwith.




943139.2                                          4
 Case: 1:16-cv-08637 Document #: 3933 Filed: 10/26/20 Page 6 of 6 PageID #:265489




           17.   Without affecting the finality of Final Judgment in any way, this Court hereby

retains continuing exclusive jurisdiction over: (a) consummation, administration and

implementation of the Settlement Agreement and any allocation or distribution to Settlement

Class Members pursuant to further orders of this Court; (b) disposition of any Settlement Fund;

(c) hearing and determining applications by plaintiffs for attorneys’ fees, costs, expenses, and

interest; (d) the actions until the Final Judgment has become effective and each and every act

agreed to be performed by the parties all have been performed pursuant to the Settlement

Agreements; (e) hearing and ruling on any matters relating to any plan of allocation or

distribution of proceeds from the Settlements; and (f) the parties to the Settlement Agreements

for the purpose of enforcing and administering the Settlement Agreements and the releases

contemplated by, or executed in connection with the Settlement Agreements.



         10/26/2020
Dated: _____________________                  ________________________________
                                              United States District Judge




943139.2                                          5
